 

Exhibit 10.19

 

Duquesne Light Holdings, Inc.

Directors’ Fees and Plans

(approved 2/26/04)

 

Directors who are employees of Duquesne Light Holdings or any of our affiliates
are not compensated for their Board service.

 

Directors who are not employees are compensated for their Board service by a
combination of cash and an annual grant of Common Stock. The cash component
consists of an annual Board retainer of $24,000, payable in twelve monthly
installments, and a fee of $1,000 for each Board, Committee or ad hoc meeting
attended. The Board Chair is not compensated for attending Committee meetings.
The stock component consists of an annual grant of 2,500 restricted shares or
deferred stock units (which vest over two years) for each Director, plus annual
grants of stock (which may be deferred in the form of deferred stock units at
the recipient’s option) in the following amounts: $30,000 to the Board Chair;
$15,000 to the Vice Chair; and $5,000 to each Committee chairperson.

 

Each non-employee Director under the age of 72 may elect to defer receipt of a
percentage of his or her Director’s remuneration until after termination of
service as a Director. Deferred compensation may be received in one to ten
annual installments commencing the year designated by the Director. Interest
accrues quarterly on all deferred compensation at a rate equal to a specified
bank’s prime lending rate.

 

For Directors elected prior to June 1, 2003, we have a Charitable Giving Program
funded by company-owned life insurance policies on the Directors. Upon the death
of a Director, we donate up to $500,000, payable in ten equal annual
installments, to a maximum of ten qualifying charitable or educational
organizations recommended by the Director and reviewed and approved by the
Employment and Community Relations Committee and the Board. A Director must have
Board service of 60 months or more in order to qualify for the full donation
amount, with service of less than 60 months qualifying for a pro-rated donation.
The program does not result in any material cost to us.

 

We provide Business Travel Insurance to our non-employee directors as part of
our Business Travel Insurance Plan for Management Employees. In the event of
accidental death or dismemberment, benefits of up to $400,000 per individual are
provided. The program does not result in any material cost to us.

 

Directors can participate in the Duquesne Light Company College Matching Gift
Program, which provides a dollar-for-dollar match of a gift of cash or
securities (up to a maximum of $5,000 per donor per calendar year) to an
accredited, nonprofit, non-proprietary, degree-granting college, university, or
junior college located within the United States or one of its possessions which
is recognized by the Internal Revenue Service as eligible to receive
tax-deductible contributions. The program does not result in any material cost
to us.